DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claim as amended.  Applicants arguments are persuasive, but are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,3-4, 11 and 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et al. (PGPUB 2015/0379654), hereinafter Deshmukh in view of Kung et al. (PGPUB 2020/0197810), hereinafter Kung and in further view of Bunn et al. (PGPUB 2016/0104474), hereinafter referenced as Bunn and Liu et al. (PGPUB 2020/0265829), hereinafter referenced as Liu.

Regarding claims 1 and 11, Deshmukh discloses a method and terminal, hereinafter referenced as a method comprising: 
a display configured to output a real time broadcasting in which a user of the terminal is a host through a broadcasting channel (display; abstract, p. 0028); 
a communication interface configured to communicate with guest terminals of a plurality of guests who have entered the broadcasting channel (operating system; p. 0080); 
a processor (processor; p. 0080); and 
a memory configured to store instructions executable by the processor (storage medium; p. 0080), wherein the processor is configured to execute the instructions for 
transmitting a real time broadcasting (real-time webinar) to guest terminals of a plurality of guest who have entered the broadcasting channel (p. 0018), 
receiving a voice of the host and recognizing voice characteristics of the host from the voice of the host (lecturer/teacher; p. 0025, 0036-0038);
generating a first voice message in which the first text is uttered in the voice of the host, based on the voice characteristics of the host (TTS that resembles the host; p. 0036-0038); and 
outputting the first voice message through the input/output interface (synthetic speech; p. 0036-0038), but does not specifically teach an input/output interface configured to receive a voice of the host, receiving, through the communication interface, from a first guest terminal of a first guest among the plurality of guests, a first text that is to be converted into the voice of the host, generating a first voice message in which the first text received from the first guest terminal is uttered in the voice of the host, based on the voice characteristics of the host and transmitting the first voice message to the guest terminals of the plurality of guests through the communication interface.
Kung discloses a method comprising:
an input/output interface configured to receive a voice of the host (voice message from a microphone; p. 0059); and
receiving, through the communication interface, from a first guest terminal of a first guest among the plurality of guests, a first text that is to be converted into the voice of the host (request of modifying the voice communications; p. 0026), to provide customized data.
Bunn discloses a method comprising:
transmitting the first voice message to the guest terminals of the plurality of guests through the communication interface (altered voice may be output to other users; p. 0067), such that other users can access the data.
Liu discloses a method comprising:
generating a first voice message in which the first text received from the first guest terminal is uttered in the voice of the host, based on the voice characteristics of the host (modify existing voiced content using a synthesized voice that reads a transcript of the voiced content in a manner that mimics the voice suggested; p. 0015-0018, 0087-0090, 0103), to customize synthetic speech.
As shown above, all the steps claimed in claim 1 were known in the prior art, as evidenced in the above references, and one skilled in the speech recognition art could have combined the claimed steps by merely adding them together, with no change in their respective functions, and the combination would have yielded predictable results or the sum of the respective functions, to one of ordinary skill in the art at the time of the invention.  Accordingly, the combination of Deshmukh, Kung, Bunn and Liu would have been obvious to one of ordinary skill in the art at the time of invention, to have voice communication match user’s preference and to harness the convenience of voice contributions and express in a voice of choice, regardless of the normal speaking voice. 
Regarding claim 3, Deshmukh discloses a method further comprising outputting the first voice message (TTS speech; p. 0036-0038).
Regarding claim 4, Deshmukh discloses an operating method wherein the generating a first voice message comprises generating the first voice message in which the first text is uttered in the voice of the host (TTS speech) using learning model learned regarding a correlation between a plurality of voices, a plurality of texts, and a plurality of voice messages converted from the plurality of texts into the plurality of voices, respectively (train models; p. 0036-0038).
Regarding claim 16, it is interpreted and rejected for similar reasons as set forth above.  In addition, Deshmukh discloses an operating method and terminal, hereinafter referenced as a method of a guest terminal of a guest using a broadcasting channel of a host in a real time broadcasting service, the operating method comprising: 
a communication interface configured to communicate with a host terminal of a host of a broadcasting channel (operating system; p. 0080); 
a display configured to output a real time broadcasting of the host of the broadcasting channel (display; abstract, p. 0028); 
receiving a real time broadcasting from a host terminal through the broadcasting channel (real-time webinar; p. 0018-0020); 
receiving a first text for requesting conversion into a voice of the host, and transmitting the first text to the host terminal (TTS that resembles the host; p. 0036-0038); 6APPLN NO. 16/987,111 REPLY TO OFFICE ACTION OF SEPTEMBER 9, 2021 
receiving, from the host terminal through the communication interface, a first voice message in which the first text is uttered in the voice of the host, wherein the first voice message being generated by the host terminal based on the voice characteristic of the host recognized by the host terminal (TTS that resembles the host; p. 0036-0038); and 
outputting the first voice message through the input/output interface (synthetic speech; p. 0036-0038).  
Regarding claim 18, it is interpreted and rejected for similar reasons as set forth above.  
Regarding claim 19, it is interpreted and rejected for similar reasons as set forth above.  
Regarding claim 20, it is interpreted and rejected for similar reasons as set forth above.  In addition, Liu discloses a method further comprising:
receiving, from a second guest terminal of a second guest among the plurality of guests, a second text that is to be converted into the voice of the host (modify existing voiced content using a synthesized voice that reads a transcript of the voiced content in a manner that mimics the voice suggested; p. 0015-0018, 0087-0090, 0103);
generating a second voice message in which the second text received from the second guest terminal is uttered in the voice of the host, based on the voice characteristics of the host (modify existing voiced content using a synthesized voice that reads a transcript of the voiced content in a manner that mimics the voice suggested; p. 0015-0018, 0087-0090, 0103); and
transmitting the second voice message to the guest terminals of the plurality of guests (transmit data; p. 0019).

Claim(s) 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh in view of Kung and Bunn and in further view of Hwang (PGPUB 2009/0204510).

Regarding claim 2, Deshmukh in view of Kung and Bunn disclose a method as described above, but does not specifically teach wherein the receiving a first text comprises receiving the first text and an item selected by the first quest together from the first quest terminal, wherein the generating a first voice message comprises generating the first voice message when the first text and the item are received together from the first quest terminal, wherein the item has a commodity value within the service.
Hwang discloses a method wherein the receiving a first text comprises receiving the first text and an item selected by the first guest together from the first quest terminal (a message combining text with gift; p. 0034-0035, 0054, 0064), 
wherein the generating a first voice message comprises generating the first voice message when the first text and the item are received together from the first quest terminal (a message combining text with gift; p. 0034-0035, 0054, 0064), 
wherein the item has a commodity value within the service (payment for item; p. 0026-0035), to provide customized transmission of data.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to provide flexibility of the system.
Regarding claim 17, it is interpreted and rejected for similar reasons as set forth in claim 2.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh in view of Kung and Bunn and in further view of Dhoot et al. (PGPUB 2018/0204576), hereinafter referenced as Dhoot.

Regarding claim 5, Deshmukh in view of Kung and Bunn discloses an operating method further comprising:
extracting voice characteristics from the voice of the host (Deshmukh-TTS that resembles the host; p. 0036-0038), but does not specifically teach generating a comparison voice based on the extracted voice characteristics; comparing the voice of the host and the comparison voice; and storing the voice characteristics depending on a result of the comparison.  
Dhoot discloses a method comprising:
extracting the voice characteristics from the voice of the host (voice data; p. 0014, 0020-0026, 0047-0050, 0065-0067);
generating a comparison voice based on the extracted voice characteristics (p. 0014, 0020-0026, 0047-0050, 0065-0067); 
comparing the voice of the host and the comparison voice (p. 0014, 0020-0026, 0047-0050, 0065-0067); and 
storing the voice characteristics depending on a result of the comparison (p. 0014, 0020-0026, 0047-0050, 0065-0067), to identify and manage users.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to recognize a speaker amongst a group.  
Regarding claim 6, it is interpreted and rejected for similar reasons as set forth above.  In addition, Dhoot discloses an operating method 
wherein the comparing the voice of the host and the comparison voice comprises calculating an error of sampling values between the voice 34of the host and the comparison voice (compare; p. 0014, 0020-0026, 0047-0050, 0065-0067), and 
the storing the voice characteristics depending on the result of the comparison comprises storing the voice characteristics in response to the error being not more than a standard value (voiceprint; p. 0014, 0020-0026, 0047-0050, 0065-0067).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657